Exhibit 10.2

FORBEARANCE AND SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This FORBEARANCE AND SECOND AMENDMENT to Loan and Security Agreement (this
“Agreement”) is entered into as of November 25, 2013, by and between SILICON
VALLEY BANK (“Bank”) and AXESSTEL, INC., a Nevada corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of September 25, 2012, as amended by that certain First Amendment to
Loan and Security Agreement by and between Bank and Borrower dated as of
March 27, 2013 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”). Bank has extended credit to
Borrower for the purposes permitted in the Loan Agreement.

B. Borrower acknowledges that Borrower is currently in default of the Loan
Agreement for failing to comply with certain provisions of the Loan Agreement as
set forth on Schedule A hereto as of the time periods identified on said
Schedule A and such failure to comply constitutes Events of Default (each of the
defaults set forth, collectively, the “Existing Defaults”).

C. Borrower has requested that Bank forbear from exercising its rights and
remedies against Borrower during the Forbearance Period (as defined in
Section 2.1 below). Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement.

D. Borrower has further requested that Bank amend the Loan Agreement to make
certain other revisions to the Loan Agreement as more fully set forth herein.
Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Forbearance.

2.1 Forbearance Period. Subject to all the terms and conditions set forth
herein, Bank shall forbear from filing any legal action or instituting or
enforcing any rights and remedies it may have against Borrower from the
Forbearance Effective Date (as defined in Section 10) until the date (the
“Forbearance Termination Date”) which is the earliest to occur of (a) December
20, 2013, (b) the failure after the date hereof of Borrower to comply with any
of the terms or undertakings of this Agreement, (c) the occurrence after the
date hereof of any Event of Default (other than the Existing Defaults), or
(d) the date that Borrower joins in, assists, cooperates, or participates as an
adverse party or adverse witness in any suit or other proceeding against Bank
relating to the Obligations in connection with or related to any of the
transactions contemplated by any of the other Loan Documents. Except as
expressly provided herein, this Agreement does not constitute a waiver or
release by Bank of any Obligations or of any existing Event of Default other
than the Existing Defaults or Event of Default which may arise in the future
after the date of execution of this Agreement. If Borrower does not comply with
the terms of this Agreement, Bank shall have no further obligations under this
Agreement and shall be permitted to exercise at such time any rights and
remedies against Borrower as it deems appropriate in its sole and absolute
discretion. Borrower understands that Bank has made no commitment and is under
no obligation whatsoever to grant any additional extensions of time at the end
of the Forbearance Period. The time period between the Forbearance Effective
Date and the Forbearance Termination Date is referred to herein as the
“Forbearance Period.”

3. Amendments to Loan Agreement/Consent.

3.1 Borrower hereby agrees to pay to Bank a forbearance fee equal to Thirty Five
Thousand Dollars ($35,000) on the earlier of (i) the Term Loan Maturity Date or
(ii) the date the Term Loan is repaid in full, whether by prepayment or
acceleration and Borrower hereby agrees such fee is fully earned as of the date
hereof.

3.2 Bank hereby consents to Borrower selling to Accessel Investors LLC up to One
Million Dollars ($1,000,000) of the account receivable owed by Netett Svierge AB
(“Net1”), to Borrower and represented by Borrower’s invoice number 2281, which
is due and payable on or prior to June 30, 2014 provided that (i) such sale must
occur no later than November 29, 2013 and (ii) Borrower must use a portion of
such sale proceeds to make the Term Loan Payments past due for November 2013 and
due in December 2013. Borrower agrees that the failure to comply with the
foregoing requirements shall be an immediate Event of Default under the Loan
Agreement and upon the occurrence thereof the Forbearance Period shall
immediately terminated.

3.3 Borrower hereby agree that Bank reserves the right to cause all amounts
outstanding under the Term Loan to accrue interest at the Default Rate pursuant
to the terms of Section 2.1.2(e) of the Loan Agreement.

4. Limitation of Forbearance.

4.1 This Agreement is effective for the purposes set forth herein and



--------------------------------------------------------------------------------

shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right or remedy which Bank
may now have or may have in the future under or in connection with any Loan
Document.

4.2 This Agreement shall be construed in connection with and as part of the Loan
Documents, and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

5. Representations and Warranties. Borrower represents and warrants to Bank as
follows:

5.1(a) the representations and warranties contained in the Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default other than the Existing Defaults has occurred and is continuing;

5.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date or thereafter remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement have been duly
authorized by all necessary action on the part of Borrower;

5.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made; and

5.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,



--------------------------------------------------------------------------------

insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired. As of the date
hereof, the aggregate outstanding principal amount owing to Bank is Two Million
One Hundred Eighty Thousand Two Hundred Seventeen and 66/100 Dollars
($2,180,217.66).

7. Release by Borrower.

7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

7.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

7.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower



--------------------------------------------------------------------------------

shall not be entitled to set aside this release by reason thereof, regardless of
any claim of mistake of fact or law or any other circumstances whatsoever.
Borrower acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

7.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Agreement, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

7.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

(a) Except as expressly stated in this Agreement, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Agreement.

(b) Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Agreement are contractual and not a mere recital.

(d) This Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Agreement is signed freely, and
without duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

8. Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10. Conditions to Effectiveness. The parties agree that the forbearance
obligations of Bank herein shall be effective upon the satisfaction of each of
the following conditions precedent, each in form and substance satisfactory to
Bank, (the date of the satisfaction of such conditions precedent referred to
herein as the “Forbearance Effective Date”): (a) the due execution and delivery
to Bank of this Agreement by each party hereto and (b) the due execution and
delivery to Bank of updated corporate borrowing resolutions.

11. Miscellaneous.

11.1 This Agreement shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Agreement (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.

11.2 Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

12. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANK       BORROWER SILICON VALLEY BANK       AXESSTEL, INC. By:    /s/ Lynn
Homes       By:    /s/ Patrick Gray Name:   

Lynn Holmes

      Name:   

Patrick Gray

Title:   

Vice President

      Title:   

Chief Executive Offier



--------------------------------------------------------------------------------

Schedule A

EXISTING DEFAULTS

 

Default

  

Period

The aggregate amount of Advances exceeded the limit set forth in
Section 2.1.1(b) of the Loan Agreement.    July 2013 Failure to maintain the
1.25 to 1.00 Fixed Charge Coverage Ratio set forth in Section 6.7(a) of the Loan
Agreement.    June, July, August, September and October 2013 reporting periods
Failure to maintain the required Liquidity Ratio set forth in Section 6.7(b) of
the Loan Agreement.    June, July, August, September and October 2013 reporting
periods Failure to timely deliver the monthly financial statements, compliance
certificate and A/R and A/P aging reports as required by Section 6.2 of the Loan
Agreement.    July and September 2013 reporting periods Failure to make the
required Term Loan Payment    November 2013



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

 

  LOGO [g634662image001.jpg]         Silicon Valley Bank        

CORPORATE BORROWING CERTIFICATE

 

BORROWER: AXESSTEL, INC.   DATE: November     , 2013 BANK: Silicon Valley Bank  

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of

Nevada.

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 1 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower,

whose names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to

Add or Remove
Signatories

 

 

 

 

 

  ¨

 

 

 

 

 

  ¨

 

 

 

 

 

  ¨

 

 

 

 

 

  ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Silicon Valley Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.



--------------------------------------------------------------------------------

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

 

Name:

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                                      of Borrower, hereby
certify as to paragraphs 1 through 5 above, as

                                 [print title]

of the date set forth above.

 

By:

 

 

Name:

 

 

Title:

 

 